Title: To Thomas Jefferson from Joseph Leacock, [13?] December 1793
From: Leacock, Joseph
To: Jefferson, Thomas



Dear Sir
Philada. Decmr. [13?] 1793

Having some time last Summer heard you Express an intention of burning the wood off your Lands in Virginia and making it into Potash, immediately, on returning to my home I gave you the best instructions in my power by Letter, respecting the process, and found an answer to my Letter left at the house of Mr. Cross, Letitia-Court Market Street soon after, with an invitation to call on you when convenient. With pleasure I should have done so had I but gained further knowledge to communicate. That was my wish, and every enquiery was made of foreigners, Russians, Polanders, germans &c., respecting the mode persued in their Countrys, but was not fortunate enough to meet with any one who knew much about it, which was the reason of my not intruding on your precious time. I Expect you have made a beginning, and I am certain if you have attempted to make pot-ash, that ‘tis good. You made Critical Enquiery touching every particular of the process, therefore, Mr. Jeffersons penetration and retentive memory cannot fail Exelling in the work. Indeed, the making good pot-ash is but a simple affair. Strong clear Lyes Evaporated in kettles to the consistence of brown sugar, and then, (after all the Lyes are thus thick’ned) these salts are to be melted with an intense heat in a covered Kettle and the fire continued till the vegitable oil and all the blackness is banished, after which ‘tis to be laded out into iron coolers made warm, and this is the whole mistery.
I am acquainted with a very good German artist in this City, who probably would Engage to conduct the buissiness for you Sir, on favourable conditions, this man has a wife and 4 Children, and should it be your wish to see the man I will inform him.
I beg leave at this time, to impart my distressed condition in this world to a gentleman of Philanthropy and feeling, with humble hope his commisserating heart will administer some relief to an almost despairing mortal, struggling with an afflicted body in the sixtieth year of Life, friendless and in want. The raging Calamity in this City proved a grievous thing to me. The little income of my office in the best of times barely supported me, and, not having had any pot ash to Inspect many months because of the malady in the City, really, I am in a manner starving. The winter has come on me unprepared to withstand its rigour. I am indebted for the rent of my little appartment, not in my power to discharge, and what will be my fate God only knows! Should my Landlord seize the bed that I sleep on and all my little matters, and force me out into an unfeeling-world in the dead of winter, I must certainly perish! ‘Tis not in my power to provide decent cloathing or Even daily comforts  for my body. This grievous necessity has forced me to Entreat you Sir, to compassionate and help me, and your benevolence will not be lost in a happier Life hereafter. Would but your kindness enable me to live till the Spring, business will then support me. I am dear Sir, your distressed petitioner & huml. Servt.

Joseph Leacock


PS. Should what I have wrote happily Exite the benevolence of Mr. Jefferson, I entreat a line may be left at Mr. Cross’s, sealed up. The sensibility of Mr. Jeffersons disposition is such, as to persuade me this Letter will be destroyed after perusal, least it might be read by others.

